United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL AGRICULTURAL STATISTICAL
SERVICE, Washington, DC, Employer
__________________________________________
Appearances:
Archie Lyons, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0272
Issued: August 21, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On November 18, 2014 appellant filed an application for review of an Office of Workers’
Compensation Programs (OWCP) decision dated August 25, 2014, which denied her claim for
an additional schedule award.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following a November 30,
2010 decision, which denied appellant’s claim for an additional schedule award, appellant filed
another claim for a schedule award on February 7, 2014 and submitted additional medical
evidence.2 This included a July 24, 2014 report from Dr. Daniel R. Ignacio, a Board-certified
physiatrist. In the July 24, 2014 report, Dr. Ignacio responded to OWCP’s June 24, 2014 letter
1
2

41 ECAB 548 (1990).

OWCP accepted appellant’s claim for contusion of the right elbow and forearm, bilateral carpal tunnel
syndrome, bilateral subacute thyroiditis, other tenosynovitis of the bilateral hand and wrist. Appellant was
previously granted a schedule award for 16 percent impairment of the right arm and 12 percent impairment of the
left arm.

asking appellant submit medical evidence in support of her claim. He disagreed with an OWCP
medical adviser’s assessment of permanent impairment. Dr. Ignacio explained how his rating
was based upon particular provisions of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).3 OWCP received this report on
August 8 and again on August 15, 2014. In the August 25, 2014 decision, it denied appellant’s
claim for an additional schedule award on the basis of the medical adviser’s reports dated
February 14, May 30 and August 13, 2014 which found that Dr. Ignacio had not properly used
the A.M.A., Guides. OWCP noted receiving reports from Dr. Ignacio dated July 8, October 9
and 29, December 16, 2013, April 4 and August 13, 2014. It did not note receipt or
consideration of Dr. Ignacio’s July 24, 2014 report.
The Board finds that OWCP, in its August 25, 2014 decision, did not review the report
from Dr. Ignacio dated July 24, 2014 that was received by OWCP on August 8 and 15, 2014.
For this reason, the case will be remanded to OWCP to enable it to properly consider all the
evidence submitted at the time of the August 25, 2014 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate merit decision on the
claim.
IT IS HEREBY ORDERED THAT the August 25, 2014 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
proceedings consistent with this order.
Issued: August 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

A.M.A., Guides (6th ed. 2008).

2

